Exhibit 10.3

EXECUTION VERSION
US PLEDGE AGREEMENT
US PLEDGE AGREEMENT, dated as of October 13, 2010 (this “Agreement”), among
CAREY INTERMEDIATE HOLDINGS CORP., a Delaware corporation (“Holdings”),
ASSOCIATED MATERIALS, LLC, a Delaware limited liability company ( the
“Company”), and each of the subsidiaries of the Company listed on Schedule 1
hereto (each such subsidiary, individually, a “US Subsidiary Pledgor” and,
collectively, the “US Subsidiary Pledgors”; and, together with Holdings and the
Company, collectively, the “US Pledgors”), and UBS AG, STAMFORD BRANCH, as US
collateral agent for the Secured Parties (as defined below) (in such capacity,
together with its successors in such capacity, the “US Collateral Agent”).
W I T N E S S E T H:
WHEREAS, (1) Holdings and the Borrowers have entered into a Revolving Credit
Agreement, dated as of October 13, 2010 (the “Credit Agreement”), with the
banks, financial institutions and other institutional lenders and investors from
time to time parties thereto (each individually a “Lender” and collectively, the
“Lenders”), UBS AG, STAMFORD BRANCH, as US Administrative Agent, US Collateral
Agent, and a Letter of Credit Issuer, UBS AG, CANADA BRANCH, as Canadian
Administrative Agent and Canadian Collateral Agent, WELLS FARGO CAPITAL FINANCE,
LLC, as Co-Collateral Agent and a Letter of Credit Issuer, DEUTSCHE BANK AG NEW
YORK BRANCH, as a Letter of Credit Issuer, DEUTSCHE BANK AG CANADA BRANCH, as a
Letter of Credit Issuer and UBS LOAN FINANCE LLC, as Swingline Lender, pursuant
to which the Lenders have severally agreed to make loans to the Borrowers and
the Letter of Credit Issuers have agreed to issue letters of credit for the
account of the Borrowers upon the terms and subject to the conditions set forth
therein, (2) one or more Cash Management Banks may from time to time provide
Cash Management Services pursuant to Secured Cash Management Agreements to any
Credit Party and (3) one or more Hedge Banks may from time to time enter into
Secured Hedging Agreements with any Credit Party (clauses (1), (2) and (3)
collectively, the “Extensions of Credit”);
WHEREAS, pursuant to the US Guarantee, dated as of October 13, 2010 (the “US
Guarantee”), each of the US Pledgors (other than the US Borrowers in respect of
their own obligations) have agreed to guarantee to the US Collateral Agent, for
the benefit of the Secured Parties, the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Obligations;
WHEREAS, pursuant to the Canadian Guarantee, dated as of October 13, 2010 (the
“Canadian Guarantee”), each of the Canadian Borrowers (other than in respect of
their own obligations) and their subsidiaries party thereto have agreed to
guarantee to the Canadian Collateral Agent, for the benefit of the Secured
Parties, the prompt and complete payment and performance when due (whether at
the stated maturity, by acceleration or otherwise) of the Canadian Obligations;
WHEREAS, each US Subsidiary Pledgor is a Domestic Subsidiary of the Company or
other US Subsidiary Pledgor;

 

 



--------------------------------------------------------------------------------



 



WHEREAS, the proceeds of the Extensions of Credit will be used in part to enable
the Company to make valuable transfers to Holdings and the Subsidiary US
Pledgors in connection with the operation of their respective businesses;
WHEREAS, each US Pledgor acknowledges that it will derive substantial direct and
indirect benefit from the making of the Extensions of Credit and have agreed to
secure their obligations with respect thereto pursuant to this Agreement;
WHEREAS, it is a condition precedent to the obligations of the Lenders and the
Letter of Credit Issuers to make their respective Extensions of Credit to the
Borrowers under the Credit Agreement that the US Pledgors shall have executed
and delivered this Agreement to the US Collateral Agent for the benefit of the
Secured Parties; and
WHEREAS, (1) the US Pledgors are the legal and beneficial owners of the Capital
Stock described in Schedule 2 and issued by the entities named therein (such
Capital Stock, together with all other Capital Stock required to be pledged
pursuant to Section 9.11(a) of the Credit Agreement (the “After-acquired
Shares”), are referred to collectively herein as the “Pledged Shares”), and
(2) each of the US Pledgors is the legal and beneficial owner of the promissory
notes, chattel paper and instruments evidencing Indebtedness owed to it
described in Schedule 2 and issued by the entities named therein (such notes and
instruments, together with any other Indebtedness owed to any US Pledgor
hereafter and required to be pledged pursuant to Section 9.11(a) of the Credit
Agreement (the “After-acquired Debt”), are referred to collectively herein as
the “Pledged Debt”), in each case as such schedule may be amended pursuant to
Section 9.11(a) of the Credit Agreement.
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, and to
induce the Agents, the Lenders and the Letter of Credit Issuers to enter into
the Credit Agreement and to induce the Lenders and the Letter of Credit Issuers
to make their respective Extensions of Credit to the Borrowers under the Credit
Agreement, to induce one or more Cash Management Banks to provide Cash
Management Services pursuant to Secured Cash Management Agreements to any Credit
Party and to induce one or more Hedge Banks to enter into Secured Hedging
Agreements with each Credit Party, the US Pledgors hereby agree with the US
Collateral Agent, for the benefit of the Secured Parties, as follows:
1. Defined Terms.
(a) Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein (including terms used in the preamble and the recitals) shall have
the meanings given to them in the Credit Agreement and all terms defined in the
Uniform Commercial Code from time to time in effect in the State of New York
(the “NY UCC”) and not defined herein or in the Credit Agreement shall have the
meanings specified therein (and if defined in more than one article of the NY
UCC, shall have the meaning specified in Article 9 thereof).
(b) The rules of construction and other interpretive provisions specified in
Sections 1.2, 1.5, 1.6 and 1.7 of the Credit Agreement shall apply to this
Agreement, including terms defined in the preamble and recitals hereto.

 

-2-



--------------------------------------------------------------------------------



 



(c) The following terms shall have the following meanings:
“After-acquired Debt” shall have the meaning assigned to such term in the
recitals hereto.
“After-acquired Shares” shall have the meaning assigned to such term in the
recitals hereto.
“Agreement” shall have the meaning assigned to such term in the preamble hereto.
“Canadian Guarantee” shall have the meaning assigned to such term in the
recitals hereto.
“Collateral” shall have the meaning assigned to such term in Section 2 hereto.
“Company” shall have the meaning assigned to such term in the preamble hereto.
“Credit Agreement” shall have the meaning assigned to such term in the recitals
hereto.
“Extensions of Credit” shall have the meaning assigned to such term in the
recitals hereto.
“Holdings” shall have the meaning assigned to such term in the preamble hereto.
“Lenders” shall have the meaning assigned to such term in the recitals hereto.
“Notes Collateral” shall have the meaning assigned to such term in the
Intercreditor Agreement.
“Notes Collateral Agent” shall have the meaning assigned to such term in the
Intercreditor Agreement.
“Notes Obligations” shall have the meaning assigned to such term in the
Intercreditor Agreement.
“Notes Priority Collateral” shall have the meaning assigned to such term in the
Intercreditor Agreement.
“Other Pari Passu Lien Obligations” shall have the meaning assigned to such term
in the Intercreditor Agreement.
“Pledged Debt” shall have the meaning assigned to such term in the recitals
hereto.
“Pledged Shares” shall have the meaning assigned to such term in the recitals
hereto.

 

-3-



--------------------------------------------------------------------------------



 



“Secured Debt Documents” shall mean, collectively, the Credit Documents, each
Secured Cash Management Agreement entered into with a Cash Management Bank and
each Secured Hedging Agreement entered into with a Hedge Bank.
“Termination Date” shall mean the date on which all Obligations are paid in full
in cash (other than Cash Management Obligations under Secured Cash Management
Agreements, Hedging Obligations under Secured Hedging Agreements or contingent
indemnification obligations not then due and payable) and the Total Revolving
Credit Commitments and all Letters of Credit are terminated (other than Letters
of Credit that have been Cash Collateralized in the manner set forth in Section
3.7 of the Credit Agreement following the termination of the Total Revolving
Credit Commitments).
“US Collateral Agent” shall have the meaning assigned to such term in the
preamble hereto.
“US Guarantee” shall have the meaning assigned to such term in the recitals
hereto.
“US Pledgors” shall have the meaning assigned to such term in the preamble
hereto.
“US Subsidiary Pledgors” shall have the meaning assigned to such term in the
preamble hereto.
(d) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a US Pledgor, shall refer to such US Pledgor’s
Collateral or the relevant part thereof.
2. Grant of Security. As security for the prompt and complete payment when due
(whether at the stated maturity, by acceleration or otherwise) of the
Obligations, each US Pledgor hereby transfers, assigns and pledges to the US
Collateral Agent, for the benefit of the Secured Parties, and hereby grants to
the US Collateral Agent, for the benefit of the Secured Parties, a security
interest in and continuing lien on all of such US Pledgor’s right, title and
interest in and to all of the following, whether now owned or anytime hereafter
acquired or existing (collectively, the “Collateral”):
(a) the Pledged Shares held by such US Pledgor and the certificates, if any,
representing such Pledged Shares and any interest of such US Pledgor, including
all interests documented in the entries on the books of the issuer of the
Pledged Shares or any financial intermediary pertaining to the Pledged Shares
and all dividends, cash, warrants, rights, instruments and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of, or in exchange for, any or all of the Pledged Shares; provided that
the Pledged Shares under this Agreement shall not include any Excluded Capital
Stock and in no event shall the US Obligations be secured or purported to be
secured by Pledged Shares of any Capital Stock of any Foreign Subsidiary or of
any Domestic Subsidiary treated as a disregarded entity for US federal income
tax purposes if substantially all of its assets consist of Capital Stock of one
or more Foreign Subsidiaries that are controlled foreign corporations within the
meaning of Section 957 of the Code, that is Voting Stock of such Subsidiary in
excess of 65% of the outstanding Capital Stock of such class;

 

-4-



--------------------------------------------------------------------------------



 



(b) the Pledged Debt and the instruments evidencing the Pledged Debt owed to
such US Pledgor, and all payments of principal or interest, cash, instruments
and other property or proceeds from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such
Pledged Debt;
(c) all other property that may be delivered to and held by the US Collateral
Agent pursuant to the terms of this Section 2;
(d) subject to Section 8, all rights and privileges of such US Pledgor with
respect to the securities and other property referred to in clauses (a), (b) and
(c) above; and
(e) to the extent not covered by clauses (a), (b), (c) and (d) above,
respectively, all proceeds of any or all of the foregoing Collateral. For
purposes of this Agreement, the term “proceeds” includes whatever is receivable
or received when Collateral or proceeds are sold, exchanged, collected or
otherwise disposed of, whether such disposition is voluntary or involuntary, and
includes proceeds of any indemnity or guarantee payable to any US Pledgor or the
US Collateral Agent from time to time with respect to any of the Collateral.
TO HAVE AND TO HOLD the Collateral, together with all right, title, interest,
powers, privileges and preferences pertaining or incidental thereto, unto the US
Collateral Agent, for the benefit of the Secured Parties, forever; subject,
however, to the terms, covenants and conditions hereinafter set forth.
3. Security for the Obligations. This Agreement secures the full and prompt
payment when due (whether at stated maturity, by acceleration or otherwise) of,
and the performance of, all the Obligations; provided that in no event shall the
US Obligations be secured or purported to be secured by Pledged Shares of any
Capital Stock of any Foreign Subsidiary or of any Domestic Subsidiary treated as
a disregarded entity for US federal income tax purposes if substantially all of
its assets consist of Capital Stock of one or more Foreign Subsidiaries that are
controlled foreign corporations within the meaning of Section 957 of the Code,
that is Voting Stock of such Subsidiary in excess of 65% of the outstanding
Capital Stock of such class. Without limiting the generality of the foregoing,
this Agreement secures the payment of all amounts that constitute part of the
Obligations and would be owed to the US Collateral Agent or the Secured Parties
under the Secured Debt Documents but for the fact that they are unenforceable or
not allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving any US Pledgor; provided that in no event shall the US
Obligations be secured or purported to be secured by Pledged Shares of any
Capital Stock of any Foreign Subsidiary or of any Domestic Subsidiary treated as
a disregarded entity for US federal income tax purposes if substantially all of
its assets consist of Capital Stock of one or more Foreign Subsidiaries that are
controlled foreign corporations within the meaning of Section 957 of the Code,
that is Voting Stock of such Subsidiary in excess of 65% of the outstanding
Capital Stock of such class.

 

-5-



--------------------------------------------------------------------------------



 



4. Delivery of the Collateral and Filing.
(a) Each US Pledgor represents and warrants that all certificates or
instruments, if any, representing or evidencing the Collateral in existence on
the date hereof have been delivered to the US Collateral Agent (or its
non-fiduciary agent or designee) in suitable form for transfer by delivery or
accompanied by duly executed instruments of transfer or assignment in blank;
provided that in no event shall any certificates, instruments or transfer of
stock powers be required with respect to the pledge of any Capital Stock of any
Foreign Subsidiary, other than a Canadian Subsidiary. All certificates or
instruments, if any, representing or evidencing the Collateral acquired or
created after the date hereof shall be promptly (but in any event within thirty
days after acquisition or creation thereof) delivered to and held by or on
behalf of the US Collateral Agent (or its non-fiduciary agent or designee)
pursuant hereto and shall be in suitable form for transfer by delivery, or shall
be accompanied by duly executed instruments of transfer or assignment in blank.
Subject to the terms of the Intercreditor Agreement, the US Collateral Agent
shall have the right, at any time after the occurrence and during the
continuation of an Event of Default and without notice to any US Pledgor (except
as otherwise expressly provided herein), to transfer to or to register in the
name of the US Collateral Agent or any of its nominees any or all of the Pledged
Shares. After the occurrence and during the continuance of an Event of Default,
each US Pledgor will promptly give to the US Collateral Agent copies of any
notices or other communications received by it with respect to Pledged Shares
registered in the name of such US Pledgor. Subject to the terms of the
Intercreditor Agreement, after the occurrence and during the continuance of an
Event of Default, the US Collateral Agent shall have the right to exchange the
certificates representing Pledged Shares for certificates of smaller or larger
denominations for any purpose consistent with this Agreement. Each delivery of
Collateral (including any After-acquired Shares and After-acquired Debt) shall
be accompanied by a schedule describing the securities theretofore and then
being pledged hereunder, which shall be attached hereto as part of Schedule 2
and made a part hereof; provided that the failure to attach any such schedule
hereto shall not affect the validity of such pledge of such securities. Each
schedule so delivered shall supersede any prior schedules so delivered.
(b) Each US Pledgor hereby irrevocably authorizes the US Collateral Agent at any
time and from time to time to file in any relevant jurisdiction any initial
financing statements with respect to the Collateral or any part thereof and
amendments thereto and continuations thereof that contain the information
required by Article 9 of the Uniform Commercial Code of each applicable
jurisdiction for the filing of any financing statement or amendment or
continuation, including whether such US Pledgor is an organization, the type of
organization and any organizational identification number issued to such US
Pledgor. Such financing statements may describe the Collateral in the same
manner as described herein or may contain an indication or description of
collateral that describes such property in any other manner such as “all assets”
or “all personal property, whether now owned or hereafter acquired” of such US
Pledgor or words of similar effect as being of an equal or lesser scope or with
greater detail. Each US Pledgor agrees to provide such information to the US
Collateral Agent promptly after any such request. Each US Pledgor agrees to
furnish the US Collateral Agent with written notice as required by Section 4.2
of the US Security Agreement.

 

-6-



--------------------------------------------------------------------------------



 



5. Representations and Warranties. Each US Pledgor represents and warrants to
the US Collateral Agent and each other Secured Party that:
(a) Schedule 2 hereto (i) correctly represents as of the date hereof (A) the
issuer, the issuer’s jurisdiction of formation, the certificate number, if any,
the US Pledgor and the record and beneficial owner, the number and class and the
percentage of the issued and outstanding Capital Stock of such class of all
Pledged Shares and (B) the issuer, the issuer’s jurisdiction, the initial
principal amount, the US Pledgor and holder, date of issuance and maturity date
of all Pledged Debt and (ii) together with the comparable schedule to each
supplement hereto, includes, all Capital Stock, debt securities and promissory
notes required to be pledged pursuant to Section 9.11(a) of the Credit Agreement
and Section 9(b) hereof. Except as set forth on Schedule 2 and except for
Excluded Capital Stock, the Pledged Shares represent all of the issued and
outstanding Capital Stock of each class of Capital Stock in the issuer on the
date hereof.
(b) Such US Pledgor is the legal and beneficial owner of the Collateral pledged
or assigned by such US Pledgor hereunder free and clear of any Lien, except for
the Liens created by this Agreement, the Credit Documents and the Note Liens.
(c) As of the date of this Agreement, the Pledged Shares pledged by such US
Pledgor hereunder have been duly authorized and validly issued and, in the case
of Pledged Shares issued by a corporation, are fully paid and non-assessable.
(d) Except for restrictions and limitations imposed by the Intercreditor
Agreement, the Senior Secured Notes Documents or any documentation governing
Other Pari Passu Lien Obligations, the Credit Documents or securities laws
generally and except as described in the Perfection Certificate, the Collateral
is freely transferable and assignable, and none of the Collateral is subject to
any option, right of first refusal, shareholders agreement, charter or by-law
provisions or contractual restriction of any nature that might prohibit, impair,
delay or otherwise affect the pledge of such Collateral hereunder, the sale or
disposition thereof pursuant hereto or the exercise by the US Collateral Agent
of rights and remedies hereunder.
(e) No consent or approval of any Governmental Authority, any securities
exchange or any other Person was or is necessary to the validity of the pledge
effected hereby (other than such as have been obtained and are in full force and
effect).
(f) The execution and delivery by such US Pledgor of this Agreement and the
pledge of the Collateral pledged by such US Pledgor hereunder pursuant hereto
create a valid and enforceable security interest in such Collateral (in the case
of the Capital Stock of Foreign Subsidiaries, to the extent the creation of such
security interest in the Capital Stock of Foreign Subsidiaries is governed by
the NY UCC) and (i) in the case of certificates or instruments representing or
evidencing the Collateral, upon the earlier of (x) delivery of such Collateral
and any necessary indorsements to the extent necessary to the US Collateral
Agent (or its non-fiduciary agent or designee) in accordance with this Agreement
and (y) the filing of financing statements naming each US Pledgor as “debtor”
and the US Collateral Agent as “secured party” and describing the Collateral in
the applicable filing offices, and (ii) in the case of all other Collateral
which is capable of being perfected by the filing of financing statements upon
the filing of financing statements naming each US Pledgor as “debtor” and the US
Collateral Agent as “secured party” and describing the Collateral in the
applicable filing offices, shall create a perfected security interest in such
Collateral (in the case of the Capital Stock of Foreign Subsidiaries, to the
extent the creation of such security interest in the Capital Stock of Foreign
Subsidiaries is governed by the NY UCC), securing the payment of the
Obligations, in favor of the US Collateral Agent, for the benefit of the Secured
Parties, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization and other similar laws relating to or affecting
creditors’ rights generally and general principles of equity (whether considered
in a proceeding in equity or law).

 

-7-



--------------------------------------------------------------------------------



 



(g) The pledge effected hereby is effective to vest in the US Collateral Agent,
for the benefit of the Secured Parties, the rights of the US Collateral Agent in
the Collateral as set forth herein.
(h) Such US Pledgor has full power, authority and legal right to pledge all the
Collateral pledged by such US Pledgor pursuant to this Agreement and this
Agreement constitutes a legal, valid and binding obligation of such US Pledgor
(in the case of the Capital Stock of Foreign Subsidiaries, to the extent the
creation of such security interest in the Capital Stock of Foreign Subsidiaries
is governed by the NY UCC), enforceable in accordance with its terms, subject to
the effects of bankruptcy, insolvency, fraudulent conveyance, reorganization and
other similar laws relating to or affecting creditors’ rights generally and
general principles of equity (whether considered in a proceeding in equity or
law).
(i) The issuers listed on Schedule 2 are the only Subsidiaries of such US
Pledgor as of the Closing Date.
(j) The Pledged Debt constitutes all of the outstanding Indebtedness for money
borrowed owed to such US Pledgor as of the Closing Date and required to be
pledged hereunder or pursuant to Sections 6.2 and 9.11(a) of the Credit
Agreement. Such Pledged Debt that constitutes intercompany Indebtedness has been
duly authorized, authenticated or issued and delivered, is the legal, valid and
binding obligation of the issuers thereof, is evidenced by a US Intercompany
Note (which note has been delivered to the US Collateral Agent (or is
non-fiduciary agent or designee)) and, as of the date of this Agreement, is not
in default.
6. Certification of Limited Liability Company Interests, Limited Partnership
Interests and Pledged Debt.
(a) Unless otherwise consented to by the US Collateral Agent, Capital Stock
required to be pledged hereunder in any Domestic Subsidiary that is organized as
a limited liability company or limited partnership and pledged hereunder shall
either (i) be represented by a certificate, and in the Organizational Documents
of such Domestic Subsidiary the applicable US Pledgor shall cause the issuer of
such interests to elect to treat such interests as a “security” within the
meaning of Article 8 of the Uniform Commercial Code of its jurisdiction of
organization or formation, as applicable, by including in its organizational
documents language substantially similar to the following and, accordingly, such
interests shall be governed by Article 8 of the Uniform Commercial Code:
“The [partnership/limited liability company] hereby irrevocably elects that all
[partnership/membership] interests in the [partnership/limited liability
company] shall be securities governed by Article 8 of the Uniform Commercial
Code of [jurisdiction of organization or formation, as applicable]. Each
certificate evidencing [partnership/membership] interests in the
[partnership/limited liability company] shall bear the following legend: “This
certificate evidences an interest in [name of [partnership/limited liability
company]] and shall be a security for purposes of Article 8 of the Uniform
Commercial Code.” No change to this provision shall be effective until all
outstanding certificates have been surrendered for cancellation and any new
certificates thereafter issued shall not bear the foregoing legend.”

 

-8-



--------------------------------------------------------------------------------



 



or (ii) not have elected to be treated as a “security” within the meaning of
Article 8 of the Uniform Commercial Code and shall not be represented by a
certificate.
(b) Subject to the limitations set forth herein and in Section 9.11 of the
Credit Agreement, each US Pledgor will cause any Indebtedness (i) for borrowed
money (other than intercompany Indebtedness) having an aggregate principal
amount in excess of $5,000,000 (individually) owed to it and required to be
pledged and delivered pursuant to the terms hereof and the Credit Agreement to
be evidenced by a duly executed promissory note, which shall be accompanied by
instruments of transfer with respect thereto endorsed in blank, that is pledged
and delivered to the US Collateral Agent (or its non-fiduciary agent or
designee) pursuant to the terms hereof and (ii) of each US Borrower and each of
their Restricted Subsidiaries that is owing to any US Pledgor to be evidenced by
the US Intercompany Note, which shall be accompanied by instruments of transfer
with respect thereto endorsed in blank, that is pledged and delivered to the US
Collateral Agent (or its non-fiduciary agent or designee) pursuant to the terms
hereof.
7. Further Assurances. Subject to any limitations set forth in the Credit
Documents, each US Pledgor agrees that at any time and from time to time, at the
expense of such US Pledgor, it will execute or otherwise authorize the filing of
any and all further documents, financing statements, agreements and instruments,
and take all such further actions (including the filing and recording of
financing statements, fixture filings, mortgages, deeds of trust and other
documents), which may be required under any Applicable Law, or which the US
Collateral Agent may reasonably request, in order (x) to perfect and protect any
pledge, assignment or security interest granted or purported to be granted
hereby (including the priority thereof) or (y) to enable the US Collateral Agent
to exercise and enforce its rights and remedies hereunder with respect to any
Collateral.
8. Voting Rights; Dividends and Distributions; Etc.
(a) So long as no Event of Default shall have occurred and be continuing:
(i) Each US Pledgor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Collateral or any part thereof for any
purpose not prohibited by the terms of this Agreement or the other Secured Debt
Documents; provided that such voting and other rights shall not be exercised in
any manner that could materially and adversely affect the rights inuring to a
holder of any Pledged Shares or the rights and remedies of any of the US
Collateral Agent or the other Secured Parties under this Agreement, the Credit
Agreement or any other Credit Document or the ability of the Secured Parties to
exercise the same.

 

-9-



--------------------------------------------------------------------------------



 



(ii) The US Collateral Agent shall execute and deliver (or cause to be executed
and delivered) to each US Pledgor all such proxies and other instruments as such
US Pledgor may reasonably request for the purpose of enabling such US Pledgor to
exercise the voting and other rights that it is entitled to exercise pursuant to
paragraph (i) above.
(b) Subject to paragraph (c) below, each US Pledgor shall be entitled to receive
and retain and use, free and clear of the Lien of this Agreement, any and all
dividends, distributions, redemptions, principal and interest made or paid in
respect of the Collateral to the extent not prohibited by any Secured Debt
Document; provided, however, that any and all noncash dividends, interest,
principal or other distributions that would constitute Pledged Shares or Pledged
Debt, whether resulting from a subdivision, combination or reclassification of
the outstanding Capital Stock of the issuer of any Pledged Shares or received in
exchange for Pledged Shares or Pledged Debt or any part thereof, or in
redemption thereof, or as a result of any merger, consolidation, acquisition or
other exchange of assets to which such issuer may be a party or otherwise, shall
be, and shall be forthwith delivered to the US Collateral Agent to hold as,
Collateral and shall, if received by such US Pledgor, be received in trust for
the benefit of the US Collateral Agent, be segregated from the other property or
funds of such US Pledgor and be forthwith delivered to the US Collateral Agent
as Collateral in the same form as so received (with any necessary indorsement).
(c) Subject to the terms of the Intercreditor Agreement, upon written notice to
the US Pledgors by the US Collateral Agent following the occurrence and during
the continuation of an Event of Default:
(i) all rights of such US Pledgor to exercise or refrain from exercising the
voting and other consensual rights that it would otherwise be entitled to
exercise pursuant to Section 8(a)(i) shall cease, and all such rights shall
thereupon become vested in the US Collateral Agent, which shall thereupon have
the sole right to exercise or refrain from exercising such voting and other
consensual rights during the continuation of such Event of Default; provided
that, unless otherwise directed by the Required Lenders, the US Collateral Agent
shall have the right from time to time following the occurrence and during the
continuation of an Event of Default to permit the US Pledgors to exercise such
rights. After all Events of Default have been cured or waived or otherwise cease
to be continuing and the Company has delivered to the US Collateral Agent a
certificate to that effect, each US Pledgor will have the right to exercise the
voting and consensual rights that such US Pledgor would otherwise be entitled to
exercise pursuant to the terms of Section 8(a)(i) (and the obligations of the US
Collateral Agent under Section 8(a)(ii) shall be reinstated);

 

-10-



--------------------------------------------------------------------------------



 



(ii) all rights of such US Pledgor to receive the dividends, distributions and
principal and interest payments that such US Pledgor would otherwise be
authorized to receive and retain pursuant to Section 8(b) shall cease, and all
such rights shall thereupon become vested in the US Collateral Agent, which
shall thereupon have the sole right to receive and hold as Collateral such
dividends, distributions and principal and interest payments during the
continuation of such Event of Default. After all Events of Default have been
cured or waived or otherwise cease to be continuing and the Company has
delivered to the US Collateral Agent a certificate to that effect, the US
Collateral Agent shall repay to each US Pledgor (without interest) and each US
Pledgor shall be entitled to receive, retain and use all dividends,
distributions and principal and interest payments that such US Pledgor would
otherwise be permitted to receive, retain and use pursuant to the terms of
Section 8(b);
(iii) all dividends, distributions and principal and interest payments that are
received by such US Pledgor contrary to the provisions of Section 8(b) shall be
received in trust for the benefit of the US Collateral Agent, shall be
segregated from other property or funds of such US Pledgor and shall forthwith
be delivered to the US Collateral Agent as Collateral in the same form as so
received (with any necessary indorsements); and
(iv) in order to permit the US Collateral Agent to receive all dividends,
distributions and principal and interest payments to which it may be entitled
under Section 8(b) above, to exercise the voting and other consensual rights
that it may be entitled to exercise pursuant to Section 8(c)(i), and to receive
all dividends, distributions and principal and interest payments that it may be
entitled to under Sections 8(c)(ii) and (c)(iii), such US Pledgor shall from
time to time execute and deliver to the US Collateral Agent, appropriate
proxies, dividend payment orders and other instruments as the US Collateral
Agent may reasonably request.
(d) Any notice given by the US Collateral Agent to the US Pledgors suspending
their rights under paragraph (c) of this Section 8 (i) may be given by telephone
if promptly confirmed in writing, (ii) may be given to one or more of the US
Pledgors at the same or different times and (iii) may suspend the rights of the
US Pledgors under paragraph (a)(i) or paragraph (b) of this Section 8 in part
without suspending all such rights (as specified by the US Collateral Agent in
its sole and absolute discretion) and without waiving or otherwise affecting the
US Collateral Agent’s rights to give additional notices from time to time
suspending other rights so long as an Event of Default has occurred and is
continuing.
9. Transfers and Other Liens; Additional Collateral; Etc. Each US Pledgor shall:
(a) not (i) except as expressly permitted by the Credit Agreement (including
pursuant to waivers and consents thereunder), sell or otherwise Dispose of, or
grant any option or warrant with respect to, any of the Collateral or
(ii) create or suffer to exist any consensual Lien upon or with respect to any
of the Collateral, except for the Lien created by this Agreement and the other
Security Documents and the Note Liens; provided that in the event such US
Pledgor sells or otherwise disposes of assets as permitted by the Credit
Agreement (including pursuant to waivers and consents thereunder) and such
assets are or include any of the Collateral, the US Collateral Agent shall
release such Collateral to such US Pledgor free and clear of the Lien created by
this Agreement concurrently with the consummation of such sale in accordance
with Section 13.17 of the Credit Agreement and with Section 14 hereof;

 

-11-



--------------------------------------------------------------------------------



 



(b) pledge and, if applicable, cause each Domestic Subsidiary required to become
a party hereto to pledge, to the US Collateral Agent for the benefit of the
Secured Parties, immediately upon acquisition thereof, all After-acquired Shares
and After-acquired Debt required to be pledged pursuant to Section 9.11(a) of
the Credit Agreement, in each case pursuant to a supplement to this Agreement
substantially in the form of Annex A hereto or such other form reasonably
satisfactory to the US Collateral Agent (it being understood that the execution
and delivery of such a supplement shall not require the consent of any US
Pledgor hereunder and that the rights and obligations of each US Pledgor
hereunder shall remain in full force and effect notwithstanding the addition of
any new US Subsidiary Pledgor as a party to this Agreement); and
(c) defend its and the US Collateral Agent’s title or interest in and to all the
Collateral (and in the Proceeds thereof) against any and all Liens (other than
the Lien created by this Agreement and the Note Liens), however arising, and any
and all Persons whomsoever and, subject to Section 13.17 of the Credit Agreement
and Section 14 hereof, to maintain and preserve the Lien and security interest
created by this Agreement until the Termination Date.
10. US Collateral Agent Appointed Attorney-in-Fact. Each US Pledgor hereby
appoints, which appointment is irrevocable and coupled with an interest, the US
Collateral Agent as such US Pledgor’s attorney-in-fact, with full authority in
the place and stead of such US Pledgor and in the name of such US Pledgor or
otherwise, to take any action and to execute any instrument, in each case after
the occurrence and during the continuation of an Event of Default, that the US
Collateral Agent may deem reasonably necessary or advisable to accomplish the
purposes of this Agreement, including to receive, indorse and collect all
instruments made payable to such US Pledgor representing any dividend,
distribution or principal or interest payment in respect of the Collateral or
any part thereof and to give full discharge for the same.
11. The US Collateral Agent’s Duties. The powers conferred on the US Collateral
Agent hereunder are solely to protect its interest in the Collateral and shall
not impose any duty upon it to exercise any such powers. Except for the safe
custody of any Collateral in its possession and the accounting for moneys
actually received by it hereunder, the US Collateral Agent shall have no duty as
to any Collateral, as to ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relative to any
Pledged Shares, whether or not the US Collateral Agent or any other Secured
Party has or is deemed to have knowledge of such matters, or as to the taking of
any necessary steps to preserve rights against any parties or any other rights
pertaining to any Collateral. The US Collateral Agent shall be deemed to have
exercised reasonable care in the custody and preservation of any Collateral in
its possession if such Collateral is accorded treatment substantially equal to
that which the US Collateral Agent accords its own property.

 

-12-



--------------------------------------------------------------------------------



 



12. Remedies. Subject to the terms of the Intercreditor Agreement, if any Event
of Default shall have occurred and be continuing and:
(a) The US Collateral Agent may exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it, all the rights and remedies of a secured party upon default under the NY
UCC (whether or not the NY UCC applies to the affected Collateral) and also may
without notice, except as specified below, sell the Collateral or any part
thereof in one or more parcels at public or private sale, at any exchange
broker’s board or at any of the US Collateral Agent’s offices or elsewhere, for
cash, on credit or for future delivery, at such price or prices and upon such
other terms as the US Collateral Agent may deem commercially reasonable
irrespective of the impact of any such sales on the market price of the
Collateral. The US Collateral Agent shall be authorized at any such sale (if it
deems it advisable to do so) to restrict the prospective bidders or purchasers
of Collateral to Persons who will represent and agree that they are purchasing
the Collateral for their own account for investment and not with a view to the
distribution or sale thereof, and, upon consummation of any such sale, the US
Collateral Agent shall have the right to assign, transfer and deliver to the
purchaser or purchasers thereof the Collateral so sold. Each purchaser at any
such sale shall hold the property sold absolutely free from any claim or right
on the part of any US Pledgor, and each US Pledgor hereby waives (to the extent
permitted by Applicable Law) all rights of redemption, stay and/or appraisal
that it now has or may at any time in the future have under any rule of law or
statute now existing or hereafter enacted. The US Collateral Agent or any other
Secured Party shall have the right upon any such public sale, and, to the extent
permitted by Applicable Law, upon any such private sale, to purchase all or any
part of the Collateral so sold, and the US Collateral Agent or such other
Secured Party may, subject to (x) the satisfaction in full of all payments due
pursuant to Section 12(b)(i) and (y) the satisfaction of the Obligations in
accordance with the priorities set forth in Section 12(b), pay the purchase
price by crediting the amount thereof against the Obligations; provided that in
no event shall there be applied towards the satisfaction of the US Obligations
proceeds of any such sale of the Capital Stock of any Foreign Subsidiary, or of
any Domestic Subsidiary treated as a disregarded entity for US federal income
tax purposes if substantially all of its assets consist of Capital Stock of one
or more Foreign Subsidiaries that are controlled foreign corporations within the
meaning of Section 957 of the Code (in either case securing or purporting to
secure the US Obligations), derived from Voting Stock of such Subsidiary in
excess of 65% of the outstanding Capital Stock of such class. Each US Pledgor
agrees that, to the extent notice of sale shall be required by law, at least ten
days’ notice to such US Pledgor of the time and place of any public sale or the
time after which any private sale is to be made shall constitute reasonable
notification. The US Collateral Agent shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given. The US Collateral
Agent may adjourn any public or private sale from time to time by announcement
at the time and place fixed therefor, and such sale may, without further notice,
be made at the time and place to which it was so adjourned. To the extent
permitted by Applicable Law, each US Pledgor hereby waives any claim against the
US Collateral Agent arising by reason of the fact that the price at which any
Collateral may have been sold at such a private sale was less than the price
that might have been obtained at a public sale, even if the US Collateral Agent
accepts the first offer received and does not offer such Collateral to more than
one offeree. As an alternative to exercising the power of sale herein conferred
upon it, the US Collateral Agent may proceed by a suit or suits at law or in
equity to foreclose this Agreement and to sell the Collateral or any portion
thereof pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court-appointed receiver. Any sale
pursuant to the provisions of this Section 12 shall be deemed to conform to the
commercially reasonable standards as provided in Section 9-610(b) of the New
York UCC or its equivalent in other jurisdictions.

 

-13-



--------------------------------------------------------------------------------



 



(b) Subject to the terms of the Intercreditor Agreement, the US Collateral Agent
shall apply the proceeds of any collection or sale of the Collateral at any time
after receipt in accordance with the priority set forth in Section 5.4 of the US
Security Agreement; provided that in no event shall there be applied towards the
satisfaction of the US Obligations proceeds of any such collection or sale of
the Capital Stock of any Foreign Subsidiary, or of any Domestic Subsidiary
treated as a disregarded entity for US federal income tax purposes if
substantially all of its assets consist of Capital Stock of one or more Foreign
Subsidiaries that are controlled foreign corporations within the meaning of
Section 957 of the Code (in either case securing or purporting to secure the US
Obligations), derived from Voting Stock of such Subsidiary in excess of 65% of
the outstanding Capital Stock of such class.
Upon any sale of the Collateral by the US Collateral Agent (including pursuant
to a power of sale granted by statute or under a judicial proceeding), the
receipt of the US Collateral Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the US Collateral
Agent or such officer or be answerable in any way for the misapplication
thereof.
(c) The US Collateral Agent may exercise any and all rights and remedies of each
US Pledgor in respect of the Collateral.
(d) All payments received by any US Pledgor after the occurrence and during the
continuation of an Event of Default in respect of the Collateral shall be
received in trust for the benefit of the US Collateral Agent, shall be
segregated from other property or funds of such US Pledgor and shall, subject to
the terms of the Intercreditor Agreement, be forthwith delivered to the US
Collateral Agent (or its non-fiduciary agent or designee) as Collateral in the
same form as so received (with any necessary indorsement).
(e) If the US Collateral Agent shall determine to exercise its right to sell all
or any of the Pledged Shares pursuant to this Section 12, each US Pledgor
recognizes that the US Collateral Agent may be unable to effect a public sale of
any or all of the Pledged Shares, by reason of certain prohibitions contained in
the Securities Act and applicable state securities laws or otherwise, and may be
compelled to resort to one or more private sales thereof to a restricted group
of purchasers which will be obliged to agree, among other things, to acquire
such securities for their own account for investment and not with a view to the
distribution or resale thereof. Each US Pledgor acknowledges and agrees that any
such private sale may result in prices and other terms less favorable than if
such sale were a public sale and, notwithstanding such circumstances, agrees
that any such private sale shall be deemed to have been made in a commercially
reasonable manner. The US Collateral Agent shall be under no obligation to delay
a sale of any of the Pledged Shares for the period of time necessary to permit
the issuer thereof to register such securities for public sale under the
Securities Act, or under applicable state securities laws, even if such issuer
would agree to do so.

 

-14-



--------------------------------------------------------------------------------



 



(f) If the US Collateral Agent determines to exercise its right to sell any or
all of the Collateral, upon written request, each US Pledgor shall, from time to
time, furnish to the US Collateral Agent all such information as the US
Collateral Agent may reasonably request in order to determine the number of
shares and other instruments included in the Collateral which may be sold by the
US Collateral Agent as exempt transactions under the Securities Act and rules of
the SEC, as the same are from time to time in effect.
13. Amendments, etc. with Respect to the Obligations; Waiver of Rights. Except
for the termination of a US Pledgor’s Obligations hereunder as expressly
provided in Section 14, each US Pledgor shall remain obligated hereunder
notwithstanding that, without any reservation of rights against any US Pledgor
and without notice to or further assent by any US Pledgor, (a) any demand for
payment of any of the Obligations made by the US Collateral Agent or any other
Secured Party may be rescinded by such party and any of the Obligations
continued, (b) the Obligations, or the liability of any other party upon or for
any part thereof, or any collateral security or guarantee therefor or right of
offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the US Collateral Agent or any other Secured Party,
(c) the Secured Debt Documents and any other documents executed and delivered in
connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, in accordance with the terms of the applicable Secured Debt
Document, and (d) any collateral security, guarantee or right of offset at any
time held by the US Collateral Agent or any other Secured Party for the payment
of the Obligations may be sold, exchanged, waived, surrendered or released.
Neither the US Collateral Agent nor any other Secured Party shall have any
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Obligations or for this Agreement or any property subject
thereto. When making any demand hereunder against any US Pledgor, the US
Collateral Agent or any other Secured Party may, but shall be under no
obligation to, make a similar demand on the US Borrowers (to the extent such
demand is in respect of any Obligations owing by the US Borrowers) or any other
US Pledgor, and any failure by the US Collateral Agent or any other Secured
Party to make any such demand or to collect any payments from the US Borrowers
or any other US Pledgor or any release of the US Borrowers or any other US
Pledgor shall not relieve any US Pledgor in respect of which a demand or
collection is not made or any US Pledgor not so released of its several
obligations or liabilities hereunder, and shall not impair or affect the rights
and remedies, express or implied, or as a matter of law, of the US Collateral
Agent or any other Secured Party against any US Pledgor. For the purposes hereof
“demand” shall include the commencement and continuation of any legal
proceedings.

 

-15-



--------------------------------------------------------------------------------



 



14. Continuing Security Interest; Assignments Under the Secured Debt Documents;
Release.
(a) This Agreement and the security interest granted hereunder shall remain in
full force and effect and be binding in accordance with and to the extent of its
terms upon each US Pledgor and the successors and assigns thereof, and shall
inure to the benefit of the US Collateral Agent and the other Secured Parties
and their respective successors, indorsees, transferees and assigns, until the
Termination Date, notwithstanding the from time to time prior to the Termination
Date the US Pledgors may be free from any Obligations.
(b) A US Subsidiary Pledgor shall automatically be released from its obligations
hereunder and the pledge of such US Subsidiary Pledgor shall be automatically
released upon the consummation of any transaction permitted by the Credit
Agreement as a result of which such US Subsidiary Pledgor ceases to be a
Restricted Subsidiary of the Company or otherwise becomes an Excluded
Subsidiary; provided that the Required Lenders shall have consented to such
transaction (to the extent such consent is required by the Credit Agreement) and
the terms of such consent did not provide otherwise.
(c) The obligations created hereby of any US Pledgor with respect to Collateral
shall be automatically released and such Collateral sold free and clear of the
Lien and security interests created hereby (i) upon any Disposition by such US
Pledgor of any Collateral that is (i) permitted under the Credit Agreement
(other than to the Company or any US Subsidiary Pledgor), (ii) upon the
effectiveness of any written consent to the release of the security interests
granted hereby in any Collateral pursuant to Section 13.1 of the Credit
Agreement or (iii) as required by the Intercreditor Agreement.
(d) In connection with any termination or release pursuant to paragraph (a),
(b), or (c), the US Collateral Agent shall execute and deliver to any US Pledgor
or authorize the filing of, at such US Pledgor’s expense, all documents that
such US Pledgor shall reasonably request to evidence such termination or release
provided, however, that with respect to the release of any item of Collateral
pursuant to Section 14(c)(i) in connection with any request of evidence of
termination or release made of the US Collateral Agent, the US Collateral Agent
may request that the US Pledgor deliver a certificate of an Authorized Officer
to the effect that the sale or transfer transaction is in compliance with the
Credit Documents. Any execution and delivery of documents pursuant to this
Section 14 shall be without recourse to or warranty by the US Collateral Agent.
15. Reinstatement. This Agreement shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the US Collateral Agent or any other Secured Party upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the US Borrowers or
any other US Pledgor, or upon or as a result of the appointment of a receiver,
intervenor or conservator of, or trustee or similar officer for, the US
Borrowers or any other US Pledgor or any substantial part of its property, or
otherwise, all as though such payments had not been made.
16. Notices. All notices, requests and demands pursuant hereto shall be made in
accordance with Section 13.2 of the Credit Agreement. All communications and
notices hereunder to any US Subsidiary Pledgor shall be given to it in care of
the Company at the Company’s address set forth in Section 13.2 of the Credit
Agreement.

 

-16-



--------------------------------------------------------------------------------



 



17. Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by facsimile
or other electronic transmission (i.e., a “pdf” or “tif”)), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Agreement signed by all the parties
shall be lodged with the US Collateral Agent and the Company.
18. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. The parties hereto shall endeavor in good-faith negotiations
to replace the invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.
19. Integration. This Agreement represents the agreement of each of the US
Pledgors with respect to the subject matter hereof and there are no promises,
undertakings, representations or warranties by the US Collateral Agent or any
other Secured Party relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Secured Debt Documents.
20. Amendments in Writing; No Waiver; Cumulative Remedies.
(a) None of the terms or provisions of this Agreement may be waived, amended,
supplemented or otherwise modified except by a written instrument executed by
the affected US Pledgor(s) and the US Collateral Agent in accordance with
Section 13.1 of the Credit Agreement.
(b) Neither the US Collateral Agent nor any other Secured Party shall by any act
(except by a written instrument pursuant to Section 20(a) hereof), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default or in any
breach of any of the terms and conditions hereof. No failure to exercise, nor
any delay in exercising, on the part of the US Collateral Agent or any other
Secured Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the US Collateral Agent or
any other Secured Party of any right or remedy hereunder on any one occasion
shall not be construed as a bar to any right or remedy that the US Collateral
Agent or such other Secured Party would otherwise have on any future occasion.
(c) The rights, remedies, powers and privileges herein provided are cumulative,
may be exercised singly or concurrently and are not exclusive of any other
rights or remedies provided by law.
21. Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

 

-17-



--------------------------------------------------------------------------------



 



22. Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that no US Pledgor may assign, transfer or
delegate any of its rights or obligations under this Agreement without the prior
written consent of the US Collateral Agent, except pursuant to a transaction
expressly permitted by the Credit Agreement.
23. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT, ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
24. Submission to Jurisdiction; Waivers. Each of the US Pledgors hereby
irrevocably and unconditionally:
(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement, and the other Credit Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York and
appellate courts from any thereof;
(b) consents that any such action or proceeding shall be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such US Pledgor at its
address referred to in Section 16 or at such other address of which the US
Collateral Agent shall have been notified pursuant thereto;
(d) agrees that nothing herein shall affect the right of the US Collateral Agent
or any other Secured Party to effect service of process in any other manner
permitted by Applicable Law or shall limit the right of the US Collateral Agent
or any other Secured Party to sue in any other jurisdiction; and
(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 24 any special, exemplary, punitive or consequential damages.
25. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
26. Intercreditor Agreement Governs. Notwithstanding anything herein to the
contrary, the Liens and security interests granted to the US Collateral Agent,
for the benefit of the Secured Parties, pursuant to this Agreement and the
exercise of any right or remedy by the US Collateral Agent and the other Secured
Parties hereunder, in each case, with respect to the Notes Priority Collateral
and the Note Liens are subject to the provisions of the Intercreditor Agreement.
In the event of any conflict or inconsistency between the provisions of the
Intercreditor Agreement and this Agreement with respect to the Notes Priority
Collateral and the Note Liens, the provisions of the Intercreditor Agreement
shall control.

 

-18-



--------------------------------------------------------------------------------



 



27. Obligations of US Pledgors. Notwithstanding anything herein to the contrary,
prior to the Discharge of Notes Obligations (as defined in the Intercreditor
Agreement), so long as the Notes Collateral Agent pursuant to the Senior Secured
Notes Documents is acting as bailee and non-fiduciary agent for perfection on
behalf of the US Collateral Agent pursuant to the terms of the Intercreditor
Agreement, any obligation of any US Pledgor in this Agreement that requires (or
any representation or warranty hereunder to the extent that it would have the
effect of requiring) (a)(i) delivery of Collateral to, or the possession or
control of Collateral with, the US Collateral Agent shall be deemed complied
with and satisfied (or, in the case of any representation or warranty hereunder,
shall be deemed to be true) if such delivery of Collateral is made to, or such
possession or control of Collateral is with, the Notes Collateral Agent pursuant
to the Senior Secured Notes Documents or (ii) other than with respect to any
releases of Liens on any Collateral, the consent of the US Collateral Agent
regarding Notes Priority Collateral shall not be unreasonably withheld or
delayed to the extent the Notes Collateral Agent has given such consent and
(b) subject to Section 8(a)(i), the provision of voting rights in connection
with Notes Priority Collateral to the US Collateral Agent shall be deemed to be
satisfied if such US Pledgor complies with the requirements of the Senior
Secured Notes Documents.
[Signature Pages Follow]

 

-19-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered by its duly authorized officer as of the day and year
first above written.

            CAREY INTERMEDIATE HOLDINGS CORP.,
as a US Pledgor
      By:   /s/ Vicki Hardman         Name:   VICKI HARDMAN        Title:   VICE
PRESIDENT   

[US Pledge Agreement]

 

 



--------------------------------------------------------------------------------



 



            ASSOCIATED MATERIALS, LLC,
as a US Pledgor,
      By:   /s/ Vicki L. Hardman         Name:   VICKI L. HARDMAN       
Title:   VICE PRESIDENT   

[US Pledge Agreement]

 

 



--------------------------------------------------------------------------------



 



            GENTEK HOLDINGS, LLC,
as a US Pledgor,
      By:   /s/ Vicki Hardman         Name:   VICKI HARDMAN        Title:   VICE
PRESIDENT   

[US Pledge Agreement]

 

 



--------------------------------------------------------------------------------



 



            GENTEK BUILDING PRODUCTS, INC.,
as a US Pledgor,
      By:   /s/ Vicki Hardman         Name:   VICKI HARDMAN        Title:   VICE
PRESIDENT   

[US Pledge Agreement]

 

 



--------------------------------------------------------------------------------



 



            CAREY NEW FINANCE, INC.,
as a US Pledgor,
      By:   /s/ Vicki L. Hardman         Name:   VICKI L. HARDMAN       
Title:   VICE PRESIDENT   

[US Pledge Agreement]

 

 



--------------------------------------------------------------------------------



 



            UBS AG, STAMFORD BRANCH,
as US Collateral Agent
      By:   /s/ Mary E. Evans         Name:   Mary E. Evans        Title:  
Associate Director Banking Products Services. US                By:   /s/ Irja
R. Otsa         Name:   Irja R. Otsa        Title:   Associate Director Banking
Products Services. US   

[US Pledge Agreement]

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
TO THE US
PLEDGE AGREEMENT
US SUBSIDIARY PLEDGORS
GENTEK HOLDINGS, LLC
GENTEK BUILDING PRODUCTS, INC.
CAREY NEW FINANCE, INC.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
TO THE US
PLEDGE AGREEMENT
PLEDGED SHARES AND PLEDGED DEBT
Pledged Shares1

                                                                      Percentage
of                                   Issued and           Issuer’s jurisdiction
of   Class of Equity   Certificate     Number of     Outstanding   Pledgor  
Issuer   formation   Interest   No(s)     Units     Units  
Carey Intermediate Holdings Corp.
  Associated Materials LLC   Delaware, United States   Limited Liability
Company Interest     N/A       1000       100 %
Associated Materials LLC
  Gentek Holdings, LLC   Delaware, United States   Limited Liability
Company Interest     N/A               100 %
Associated Materials LLC
  Carey New Finance, Inc.   Delaware, United States   Common stock     N/A      
1000       100 %
Gentek Holdings, LLC
  Gentek Building Products, Inc.   Delaware, United States   Common stock     3
      100       100 %
Gentek Building Products, Inc.
  Associated Materials Canada Limited   Ontario, Canada   Common shares    
C-009       65       65 %
Gentek Building Products, Inc.
  Gentek Canada Holdings Limited   Ontario, Canada   Common shares     C-1      
650       65 %

Pledged Debt
Any and all intercompany Indebtedness hereinafter issued to any Pledgor under
the US Intercompany Note.
 

      1   The Pledge Shares included in this Schedule 2 represent share
certificates and unit certificates outstanding as of the date hereof. However,
immediately after the Closing (as defined in the Revolving Credit Agreement)
these outstanding share certificates and unit certificates will cancelled and
subsequently reissued within the time period required by Schedule 9.17 to the
Revolving Credit Agreement.

 

 



--------------------------------------------------------------------------------



 



ANNEX A
TO THE US
PLEDGE AGREEMENT
SUPPLEMENT NO. [_____], dated as of [_____] (this “Supplement”), to the US
Pledge Agreement dated as of October 13, 2010 (the “US Pledge Agreement”), among
CAREY INTERMEDIATE HOLDINGS CORP., a Delaware corporation (“Holdings”),
ASSOCIATED MATERIALS, LLC, a Delaware limited liability company (the “Company”),
and each of the subsidiaries of the Company listed on Schedule 1 thereto (each
such subsidiary, individually, a “US Subsidiary Pledgor” and, collectively, the
“US Subsidiary Pledgors”; and, together with Holdings and the Company,
collectively, the “US Pledgors”), and UBS AG, STAMFORD BRANCH, as US collateral
agent for the Secured Parties (in such capacity, together with its successors in
such capacity, the “US Collateral Agent”).
A. Reference is made to (a) Revolving Credit Agreement, dated as of October 13,
2010 (the “Credit Agreement”), among Holdings, Borrowers, the banks, financial
institutions and other institutional lenders and investors from time to time
parties hereto (each individually a “Lender” and, collectively, the “Lenders”),
UBS AG, STAMFORD BRANCH, as US Administrative Agent, US Collateral Agent, and a
Letter of Credit Issuer, UBS AG, CANADA BRANCH, as Canadian Administrative Agent
and Canadian Collateral Agent, WELLS FARGO CAPITAL FINANCE, LLC, as
Co-Collateral Agent and a Letter of Credit Issuer, DEUTSCHE BANK AG NEW YORK
BRANCH, as a Letter of Credit Issuer, DEUTSCHE BANK AG CANADA BRANCH, as a
Letter of Credit Issuer and UBS LOAN FINANCE LLC, as Swingline Lender and
(b) the US Guarantee, dated as of October 13, 2010 (the “US Guarantee”), among
the guarantors party thereto and the US Collateral Agent.
B. Capitalized terms used herein and not otherwise defined herein (including in
the preamble and the recitals hereto) shall have the meanings assigned to such
terms in the US Pledge Agreement. The rules of construction and the interpretive
provisions specified in Section 1(b) of the US Pledge Agreement shall apply to
this Supplement, including terms defined in the preamble and recitals hereto.
C. The US Pledgors have entered into the US Pledge Agreement in order to induce
the Agents and the Lenders and the Letter of Credit Issuers to enter into the
Credit Agreement and to (a) induce the Lenders and the Letter of Credit Issuers
to make their respective Extensions of Credit to the Borrowers under the Credit
Agreement, (b) induce one or more Cash Management Banks to provide Cash
Management Services pursuant to Secured Cash Management Agreements to any Credit
Party or a Restricted Subsidiary and (c) to induce one or more Hedge Banks to
enter into Secured Hedging Agreements with each Credit Party or a Restricted
Subsidiary.
D. The undersigned [US Pledgor] [Domestic Subsidiary] (each, an “Additional US
Pledgor”) is (a) the legal and beneficial owner of the Capital Stock described
under Schedule 1 hereto and issued by the entities named therein (such pledged
Capital Stock, together with all other Capital Stock required to be pledged
under the Pledge Agreement (the “After-acquired Additional Pledged Shares”),
referred to collectively herein as the “Additional Pledged Shares”) and (b) the
legal and beneficial owner of the promissory notes and instruments evidencing
Indebtedness owed to it (the “Additional Pledged Debt”) described under Schedule
1 hereto.

 

A-1



--------------------------------------------------------------------------------



 



E. Section 9.11(a) of the Credit Agreement and Section 9(b) of the US Pledge
Agreement provides that additional Subsidiaries of the Company may become US
Subsidiary Pledgors under the US Pledge Agreement by execution and delivery of
an instrument in the form of this Supplement. Each undersigned Additional US
Pledgor is executing this Supplement in accordance with the requirements of
Section 9(b) of the US Pledge Agreement to pledge to the US Collateral Agent,
for the benefit of the Secured Parties, the Additional Pledged Shares and the
Additional Pledged Debt [and to become a US Subsidiary Pledgor under the US
Pledge Agreement] in order to induce the Lenders and the Letter of Credit
Issuers to make additional extensions of credit to the Borrowers under the
Credit Agreement, to induce one or more Cash Management Banks to provide Cash
Management Services pursuant to Secured Cash Management Agreements to any Credit
Party and to induce one or more Hedge Banks to enter into Secured Hedging
Agreements with any Credit Party and as consideration for extensions of credit
previously made, Cash Management Services previously provided, and Secured
Hedging Agreements previously entered into.
Accordingly, the US Collateral Agent and each undersigned Additional US Pledgor
agree as follows:
SECTION 1. In accordance with Section 9(b) of the US Pledge Agreement, each
Additional US Pledgor by its signature below hereby transfers, assigns and
pledges to the US Collateral Agent, for the benefit of the Secured Parties, and
hereby grants to the US Collateral Agent, for the benefit of the Secured
Parties, a security interest in and to all of such Additional US Pledgor’s
right, title and interest in the following, whether now owned or anytime
hereafter acquired or existing (collectively, the “Additional Collateral”):
(a) the Additional Pledged Shares held by such Additional US Pledgor and the
certificates, if any, representing such Additional Pledged Shares and any
interest of such Additional US Pledgor, including all interests documented in
the entries on the books of the issuer of the Additional Pledged Shares or any
financial intermediary pertaining to the Additional Pledged Shares and all
dividends, cash, warrants, rights, instruments and other property or proceeds
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of the Additional Pledged Shares; provided that the
Additional Pledged Shares under this Supplement shall not include any Excluded
Capital Stock and in no event shall the US Obligations be secured or purported
to be secured by Pledged Shares of any Capital Stock, of any Foreign Subsidiary
or of any Domestic Subsidiary treated as a disregarded entity for US federal
income tax purposes if substantially all of its assets consist of Capital Stock
of one or more Foreign Subsidiaries that are controlled foreign corporations
within the meaning of Section 957 of the Code, that is Voting Stock of such
Subsidiary in excess of 65% of the outstanding Capital Stock of such class;
(b) the Additional Pledged Debt and the instruments evidencing the Additional
Pledged Debt owed to such Additional US Pledgor, and all payments of principal
or interest, cash, instruments and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such Additional Pledged Debt;

 

A-2



--------------------------------------------------------------------------------



 



(c) all other property that may be delivered to and held by the US Collateral
Agent pursuant to the terms of this Section 1;
(d) subject to Section 8 of the US Pledge Agreement, all rights and privileges
of such US Pledgor with respect to the securities and other property referred to
in clauses (a), (b) and (c) above; and
(e) to the extent not covered by clauses (a), (b), (c) and (d) above,
respectively, all proceeds of any or all of the foregoing Additional Collateral.
For purposes of this Supplement, the term “proceeds” includes whatever is
receivable or received when Additional Collateral or proceeds are sold,
exchanged, collected or otherwise disposed of, whether such disposition is
voluntary or involuntary, and includes proceeds of any indemnity or guarantee
payable to any Additional US Pledgor or the US Collateral Agent from time to
time with respect to any of the Additional Collateral.
TO HAVE AND TO HOLD the Additional Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the US Collateral Agent, for the benefit of the Secured Parties, forever;
subject, however, to the terms, covenants and conditions hereinafter set forth.
For purposes of the US Pledge Agreement, (x) the Collateral shall be deemed to
include the Additional Collateral and (y) the After-acquired Pledged Shares
shall be deemed to include the Additional After-acquired Pledged Shares.
[SECTION 2. Each Additional US Pledgor by its signature below becomes a US
Pledgor under the US Pledge Agreement with the same force and effect as if
originally named therein as a US Pledgor and each Additional US Pledgor hereby
agrees to all the terms and provisions of the US Pledge Agreement applicable to
it as a US Pledgor thereunder. Each reference to a “US Subsidiary Pledgor” or a
“US Pledgor” in the US Pledge Agreement shall be deemed to include each
Additional US Pledgor. The US Pledge Agreement is hereby incorporated herein by
reference.] 2
SECTION [2][3]. Each Additional US Pledgor represents and warrants as follows:
(a) Schedule 1 hereto (i) correctly represents as of the date hereof (A) the
issuer, the certificate number, if any, the Additional US Pledgor and the record
and beneficial owner, the number and class and the percentage of the issued and
outstanding Capital Stock of such class of all Additional Pledged Shares and
(B) the issuer, the initial principal amount, the Additional US Pledgor and
holder, date of issuance and maturity date of all Additional Pledged Debt and
(ii) together with Schedule 2 to the US Pledge Agreement and the comparable
schedules to each other Supplement to the US Pledge Agreement, includes all
Capital Stock, debt securities and promissory notes required to be pledged
pursuant to Section 9.11(a) of the Credit Agreement and Section 9(b) of the US
Pledge Agreement. Except as set forth on Schedule 1 and except for Excluded
Capital Stock, the Additional Pledged Shares represent all of the issued and
outstanding Capital Stock of each class of Capital Stock in the issuer on the
date hereof.
 

      2   Include only for Additional Pledgors that are not already signatories
to the US Pledge Agreement.

 

A-3



--------------------------------------------------------------------------------



 



(b) Such Additional US Pledgor is the legal and beneficial owner of the
Additional Collateral pledged or assigned by such Additional US Pledgor
hereunder free and clear of any Lien, except for the Liens created by this
Supplement to the US Pledge Agreement and Liens created by the US Pledge
Agreement.
(c) As of the date of this Supplement, the Additional Pledged Shares pledged by
such Additional US Pledgor hereunder have been duly authorized and validly
issued and, in the case of Additional Pledged Shares issued by a corporation,
are fully paid and non-assessable.
(d) Except for restrictions and limitations imposed by the Intercreditor
Agreement, Senior Secured Notes Documents or any documentation governing Other
Pari Passu Lien Obligations, the Credit Documents or securities laws generally,
and except as disclosed on Schedule 1, the Additional Collateral is freely
transferable and assignable, and none of the Additional Collateral is subject to
any option, right of first refusal, shareholders agreement, charter or by-law
provisions or contractual restriction of any nature that might prohibit, impair,
delay or otherwise affect the pledge of such Additional Collateral hereunder,
the sale or disposition thereof pursuant hereto or the exercise by the US
Collateral Agent of rights and remedies hereunder.
(e) No consent or approval of any Governmental Authority, any securities
exchange or any other Person was or is necessary to the validity of the pledge
effected hereby (other than such as have been obtained and are in full force and
effect).
(f) The execution and delivery by such Additional US Pledgor of this Supplement
and the pledge of the Additional Collateral pledged by such Additional US
Pledgor hereunder pursuant hereto create a valid and enforceable security
interest in such Collateral (in the case of the Capital Stock of Foreign
Subsidiaries, to the extent the creation of such security interest in the
Capital Stock of Foreign Subsidiaries is governed by the NY UCC) and (i) in the
case of certificates or instruments representing or evidencing the Additional
Collateral, upon the earlier of (x) delivery of such Additional Collateral and
any necessary indorsements to the extent necessary to the US Collateral Agent
(or its non-fiduciary agent or designee) in accordance with this Supplement and
the US Pledge Agreement and (y) the filing of financing statements naming each
Additional US Pledgor as “debtor” and the US Collateral Agent as “secured party”
and describing the Additional Collateral in the applicable filing offices, and
(ii) in the case of all other Additional Collateral which is capable of being
perfected by the filing of financing statements, upon the filing of financing
statements naming each Additional US Pledgor as “debtor” and the US Collateral
Agent as “secured party” and describing the Additional Collateral in the
applicable filing offices, shall create a perfected security interest in such
Additional Collateral (in the case of the Capital Stock of Foreign Subsidiaries,
to the extent the creation of such security interest in the Capital Stock of
Foreign Subsidiaries is governed by the NY UCC), securing the payment of the
Obligations, in favor of the US Collateral Agent, for the benefit of the Secured
Parties, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization and other similar laws relating to or affecting
creditors’ rights generally and general principles of equity (whether considered
in a proceeding in equity or law).

 

A-4



--------------------------------------------------------------------------------



 



(g) The pledge effected hereby is effective to vest in the US Collateral Agent,
for the benefit of the Secured Parties, the rights of the US Collateral Agent in
the Additional Collateral as set forth herein.
(h) Such Additional US Pledgor has full power, authority and legal right to
pledge all the Additional Collateral pledged by such Additional US Pledgor
pursuant to this Supplement and this Supplement constitutes a legal, valid and
binding obligation of each Additional US Pledgor (in the case of the Capital
Stock of Foreign Subsidiaries, to the extent the creation of such security
interest in the Capital Stock of Foreign Subsidiaries is governed by the NY
UCC), enforceable in accordance with its terms, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization and other similar
laws relating to or affecting creditors rights generally and general principles
of equity (whether considered in a proceeding in equity or law).
SECTION [3][4]. This Supplement may be executed by one or more of the parties to
this Supplement on any number of separate counterparts (including by facsimile
or other electronic transmission (i.e., a “pdf” or “tif”)), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Supplement signed by all the parties
shall be lodged with the US Collateral Agent and the Company. This Supplement
shall become effective as to each Additional US Pledgor when the US Collateral
Agent shall have received counterparts of this Supplement that, when taken
together, bear the signatures of such Additional US Pledgor and the US
Collateral Agent.
SECTION [4][5]. Except as expressly supplemented hereby, the US Pledge Agreement
shall remain in full force and effect.
SECTION [5][6]. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
SECTION [6][7]. Any provision of this Supplement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof and in the US Pledge Agreement, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. The parties
hereto shall endeavor in good-faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

A-5



--------------------------------------------------------------------------------



 



SECTION [7][8]. All notices, requests and demands pursuant hereto shall be made
in accordance with Section 16 of the US Pledge Agreement. All communications and
notices hereunder to each Additional US Pledgor shall be given to it in care of
the Company at the Company’s address set forth in Section 13.2 of the Credit
Agreement.
SECTION [8][9]. Subject to Section 13.5 of the Credit Agreement, each Additional
US Pledgor agrees to reimburse the US Collateral Agent for its reasonable and
documented out-of-pocket expenses in connection with this Supplement, including
the reasonable and documented fees, other charges and disbursements of counsel
for the US Collateral Agent.

 

A-6



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each Additional Pledgor and the US Collateral Agent have
duly executed this Supplement to the US Pledge Agreement as of the day and year
first above written.

            [NAME OF ADDITIONAL US PLEDGOR(S)],
      By:           Name:           Title:                   UBS AG, STAMFORD
BRANCH,
as US Collateral Agent,
      By:           Name:           Title:      

 

A-7



--------------------------------------------------------------------------------



 



         

SCHEDULE 1
TO SUPPLEMENT NO. [__]
TO THE US
PLEDGE AGREEMENT
PLEDGED SHARES AND PLEDGED DEBT
Pledged Shares

                                                              Issuer’s          
                  Percentage of               jurisdiction                      
      Issued and               of     Class of Equity     Certificate     Number
of     Outstanding   Pledgor   Issuer     formation     Interest     No(s), if
any     Units     Units  
 
                                               

Pledged Debt

                                                      Issuer’s     Initial      
                    jurisdiction of     Principal               Pledgor   Issuer
    formation     Amount     Date of Issuance     Maturity Date  
 
                                       

 

 